Exhibit 10.1

 

EXECUTION COPY

 

AMENDED AND RESTATED OPTION

AGREEMENT

(Swordfish Property, Winnemucca, Nevada)

 

THIS AGREEMENT dated for reference September 14, 2012, as last amended and
restated on July 30, 2014

 

BETWEEN:

 

AHL HOLDINGS LTD., a corporation duly incorporated pursuant to the laws of
Nevada and having an office at 14309 Magdalen Avenue, White Rock, British
Columbia V4B 2X1 (the “Optionor USA”)

 

and

 

GOLDEN SANDS EXPLORATION INC., a corporation duly incorporated pursuant to the
laws of British Columbia and having an office at 14309 Magdalen Avenue, White
Rock, British Columbia V4B 2X1 (the “Optionor Canada”)

 

(Optionor USA and Optionor Canada are together called the “Optionors")

 

OF THE FIRST PART

 

AND:

 

NORTHERN MINERALS & EXPLORATION LTD., a corporation duly incorporated pursuant
to the laws of Nevada and having an office at 1301 Avenue M, Cisco, Texas 76437

 

(hereinafter called the "Optionee")

 

OF THE SECOND PART

 

WHEREAS:

 

A.The Optionor USA is the sole registered owner and the Optionor Canada is the
sole beneficial own of 100% of the right, title and interest in and to the
mining claims which are situated in Nevada, USA and which are more particularly
described in Schedule A, subject to the Underlying Royalty;

 

B.The Optionors and the Optionee entered into an option agreement dated
September 14, 2012 (the “Original Option Agreement”);

 

C.The Original Option Agreement was amended and restated on November 15, 2012
(the “Amended and Restated Option Agreement dated November 15, 2012”);

 

D.The Amended and Restated Option Agreement dated November 15, 2012 was further
amended and restated on February 1, 2013 (the “Amended and Restated Option
Agreement dated February 1, 2013”);

 

Page 1 of 38

EXECUTION COPY

 

E.The Amended and Restated Option Agreement dated February 1, 2013 was further
amended and restated on August 26, 2013 (the “Amended and Restated Option
Agreement dated August 26, 2013”);

 

F.In August 2013 the Optionee changed its name from “Punchline Resources Ltd.”
to “Northern Minerals & Exploration Ltd”;

 

G.The Optionee has requested that the Original Option Agreement, as amended, be
further amended; and

 

H.The parties would like to enter into this Agreement to amend and restate the
terms of the option agreement between them.

 

THE PARTIES AGREE AS FOLLOWS:

 

1. INTERPRETATION

 

1.1 In this Agreement:

 

(a)“Abandoned Property” has that meaning ascribed to it in Section 14.1;

 

(b)“Acquiring Party” has that meaning ascribed to it in Section 12.1;

 

(c)“Additional Property” has that meaning ascribed to it in Sections 12.2 and
12.3;

 

(d)“Advance Royalty Payments” has that meaning ascribed to it in Section 15.3;

 

(e)“Affiliate” is to be given a broad interpretation and includes any person
that directly, or through one or more intermediaries, controls or is controlled
by, or is under common control with either of the parties or acting jointly or
in concert with either of the parties (regardless of whether such person is a
subsidiary or a parent, or whether it is subject to such direction or control
prior to, on the date of this Agreement or after the date of this Agreement);

 

(f)“this Agreement” means this Amended and Restated Option Agreement;

 

(g)“Amended and Restated Option Agreement dated November 15, 2012” has that
meaning ascribed to it in Recital C;

 

(h)“Amended and Restated Option Agreement dated February 1, 2013” has that
meaning ascribed to it in Recital D;

 

(i)“Amended and Restated Option Agreement dated August 26, 2013” has that
meaning ascribed to it in Recital E;

 

(j)“Amended and Restated Supplemental Agreement” means that agreement dated
September 28, 2012, as amended orally on November 14, 2012 between the Optionors
and the Optionee and which relates to this Agreement;

 

(k)“Arbitrator” has that meaning ascribed to it in Section 20.1;

 

(l)“Arbitration Matter” has that meaning ascribed to it in Section 20.2;

 

Page 2 of 38

EXECUTION COPY



 

  (m) “Area of Interest” has that meaning ascribed to it in Section 12.1;      
  (n) “Area of Interest Option” has that meaning ascribed to it in Section 12.1;
        (o) “BCICAC” has that meaning ascribed to it in Section 20.1;        
(p) “Business Day” means any day other than Saturdays, Sundays and statutory
holidays in the Province of British Columbia, whether they be federal or
provincial statutory holidays;         (q) “cash” means payment by way by wire
transfer to the legal counsel for the Optionor Canada;         (r) “Claims”
means the mining claims set out in Schedule “A”;         (s) “control” for the
purposes of the definition of “Affiliate”, control shall include the voting
control, directly or indirectly of 20% of the voting shares of the entity;      
  (t) “Cumulative Exploration Expense” means the sum of:

 

(i)the Exploration Expense incurred in the pertinent period; and     (ii)all
other Exploration Expense previously incurred under this Agreement;

 

  (u) “Defaulting Party” has that meaning set out in Section 23.1;         (v)
“Discounted Market Price” means:

 

(i)If the Optionee is not listed on a Stock Exchange at the time of the proposed
issuance of Shares to the Optionor Canada, then 75% of the last closing price on
the pertinent date; and     (ii)If the Optionee is listed on a Stock Exchange at
the time of the proposed issuance of Shares to the Optionor Canada, then the
lowest price allowed by the policies of such Stock Exchange;

 

(w)"Dollars ($)" means legal currency of the United States;     (x)“Elected
Portion of the Mining Tenure” has that meaning ascribed to it in Sections 12.2
and 12.3;     (y)“Environmental Laws” means Laws aimed at reclamation or
restoration of the Property; abatement of pollution; protection of the
environment; protection of wildlife, including endangered species; ensuring
public safety from environmental hazards; protection of cultural or historic
resources; management, storage or control of hazardous materials and substances;
releases or threatened releases of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances as wastes into the environment,
including without limitation, ambient air, surface water and groundwater; and
all other Laws relating to the manufacturing, processing, distribution, use,
treatment, storage, disposal, handling or transport of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes;

 

Page 3 of 38

EXECUTION COPY

 

(z)“Environmental Liabilities” means any and all claims, actions, causes of
action, damages, losses, liabilities, obligations, penalties, judgments, amounts
paid in settlement, assessments, costs, disbursements, or expenses (including,
without limitation, attorneys' fees and costs, experts' fees and costs, and
consultants' fees and costs) of any kind or of any nature whatsoever that are
asserted against either party to this Agreement, by any person or entity other
than the other party to this Agreement, alleging liability (including, without
limitation, liability for studies, testing or investigatory costs, cleanup
costs, response costs, removal costs, remediation costs, containment costs,
restoration costs, corrective action costs, closure costs, reclamation costs,
natural resource damages, property damages, business losses, personal injuries,
penalties or fines) arising out of, based on or resulting from: (i) the
presence, release, threatened release, discharge or emission into the
environment of any hazardous materials or substances existing or arising on,
beneath or above the Property and/or emanating or migrating and/or threatening
to emanate or migrate from the Property to off-site properties; (ii) physical
disturbance of the environment; or (iii) the violation or alleged violation of
any Environmental Laws;

  

(aa)“Exchange” means the Over-The-Counter Bulletin Board;

  

(bb)“Exploration Expense” means the sum of all monies spent in prospecting,
exploring, geological or geophysical surveying, sampling, examining, diamond and
other types of drilling, developing, dewatering, assaying, testing,
constructing, maintaining and operating roads, trails and bridges upon or across
the Property, buildings, equipment, plant and supplies, salaries and wages
(including fringe benefits) of employees and contractors directly engaged
therein, insurance premiums, and all other expenses ordinarily incurred in
prospecting, exploring and developing mineral exploration and mining lands, but
not including legal or accounting costs and not including the cost of any
buildings, equipment, plant and supplies that the Optionee has removed or will
remove from the Property;

  

(cc)“Exploration Expense Report” means a report prepared by the Optionee in
accordance with generally accepted accounting principles, fully disclosing in
appropriate categories, all types of expenses being Exploration Expenses
incurred by the Optionee during the periods ended on the dates as set out in
this Agreement with the amounts separated into four fiscal quarters and reported
on by the auditors of the Optionee that in their opinion the Exploration Expense
Report presents fairly, in all material respects the Exploration Expense
incurred by the Optionee in the 12 month periods ended on the dates as set out
in this Agreement;

  

(dd)“Feasibility Report” means a comprehensive study of a mineral deposit in
which all geological, engineering, legal, operating, economic, social,
environmental and other relevant factors are considered in sufficient detail
that it could reasonably serve as the basis for a final decision by a financial
institution to finance the development of the deposit for mineral production
upon which any reasonable financial institution will lend funds in an amount
sufficient to fully the operation of the mining anticipated in the study;

  

(ee)“Finder’s Fee” has that meaning ascribed to it in Section 12.4;

  

(ff)“firm commitment” means an obligation of the Optionee that is unconditional,
not optional and is to be unaffected by the termination of the Option and is
deemed to include any of those things set out in Section 9.2(b);

 

Page 4 of 38

EXECUTION COPY

 

(gg)“incur” with respect to an expense means that an expense is not only
incurred but paid for in full;

  

(hh)“Intervening Event” has that meaning ascribed to it in Section 16.1;

  

(ii)“Introduced Property” has that meaning ascribed to it in Section 12.4;

  

(jj)“Joint Venture” has that meaning ascribed to it in Section 7.1;

  

(kk)“Joint Venture Agreement” has that meaning ascribed to it in Section 7.1;

  

(ll)“Joint Venture Commencement Date” has that meaning ascribed to it in Section
7.1;

  

(mm)“Last Day of Termination Notice Period” has that meaning ascribed to it in
Section 9.3;

  

(nn)“Laws” means applicable laws (whether criminal, civil or administrative)
including all statutes, codes, ordinances, decrees, rules, regulations,
municipal by-laws, judicial or arbitral or administrative or ministerial or
departmental or regulatory judgments, orders, decisions, rulings or awards,
policies, guidelines, and general principles of common and civil law and equity,
binding on or affecting a person or the Property referred to in the context in
which the word is used;

  

(oo)“Mining Tenure” has that meaning ascribed to it in Section 12.1;

  

(pp)“Notice of Exercise of Option & Compliance Certificate” means a written
document signed by each of the Chief Executive Officer and the Chief Financial
Officer of the Optionee stating that the Option has been exercised in full
compliance with the terms of this Agreement and certifying that the Optionee is
not in breach of any term of this Agreement;

  

(qq)“Option” has that meaning ascribed to it in Section 4.1;

  

(rr)“Optionee” means Northern Minerals & Exploration Ltd. (formerly named
”Punchline Resources Ltd.);

  

(ss)“Optionor Canada” has that meaning set out on the top of page 1;

  

(tt)“Optionor USA” has that meaning set out in the top of page 1;

  

(uu)“Optionors” means AHL Holdings Ltd. and Golden Sands Exploration Inc.,
together;

  

(vv)“Optionors’ Service Providers” has that meaning set out in Section 11.3(w);

  

(ww)“Original Option Agreement” has that meaning ascribed to it in Recital B;

  

(xx)“Original Supplemental Agreement” means the agreement dated September 28,
2012 between the parties to this Agreement which related to the Original Option
Agreement;

  

(yy)“Other Party” for the purposes of Section 12.1 the Optionor USA and the
Optionor Canada are to be considered one party;

 

Page 5 of 38

EXECUTION COPY

 

(zz)“Property” means:

 

(i)the Claims; and

 

(ii)any Additional Property; and

 

(iii)any Mining Tenure covering any portion of the ground covered by the
Property which may have been acquired by the Optionee or its successors, assigns
or associates following such Mining Tenure having been previously abandoned
under the terms of this Agreement;

 

and, for further certainty, the Property as of the date of this Agreement, is
the Claims;

 

(aaa)“Royalty" means the 3% net smelter returns royalty, to be paid by the
Optionee to the Royalty Holder pursuant to Section 15.1 and in accordance with
the terms set out in Schedule “B”;

  

(bbb)“Royalty Holder” means AHL Holdings Ltd.;

  

(ccc)“Royalty Purchase Right” has that meaning ascribed to it in Section 15.5;

  

(ddd)“Semi-Carried Financing” has that meaning ascribed to it in Section 6 of
Schedule “C”;

  

(eee)"Shares" means fully paid and non-assessable shares in the capital stock of
the Optionee as presently constituted and free and clear of all liens, charges
and other encumbrances whatsoever, other than the re-sale and legend
requirements of the Exchange and applicable securities laws;

  

(fff)“Technical Report” means a report drafted in compliance with National
Instrument 43101 Standards of Disclosure for Mineral Properties and Form 43-101
Technical Report, as further defined in Section 1.1 of National Instrument
43-101 Standards of Disclosure for Mineral Properties;

  

(ggg)“Transferee” has that meaning ascribed to it in Section 13.1;

  

(hhh)“Transfer Request” has that meaning ascribed to it in Section 14.1;

  

(iii)“Underlying Royalty” means the royalty to be paid to the Underlying Royalty
Holder; and

  

(jjj)“Underlying Royalty Holder” means Golden Arc Mining & Refining Inc., whose
address and other contact information will be provided by the Optionors to the
Optionee as soon as reasonably possible following the signing of this Agreement.

 

2. REPRESENTATIONS, WARRANTIES OF THE OPTIONEE

 

2.1 The Optionee represents and warrants to the Optionors that:

 

(a)it is a corporation duly incorporated on December 11, 2006 and validly
subsisting under the laws of Nevada and is in good standing with respect to
filing annual reports;

 



Page 6 of 38

EXECUTION COPY



 

(b)it has full power and authority to carry on its business and to enter into
this Agreement and any agreement or instrument referred to or contemplated by
this Agreement;

 

(c)neither the execution and delivery of this Agreement nor any of the
agreements referred to herein or contemplated hereby, nor the consummation of
the transactions hereby contemplated will conflict with, result in the breach of
or accelerate the performance required by any agreement to which the Optionee is
a party;

 

(d)the execution and delivery of this Agreement and the agreements, deeds and
other documents contemplated hereby will not violate or result in the breach of
laws of any jurisdiction applicable or pertaining thereto or of its constating
documents;

 

(e)the execution of this Agreement has been approved by the Board of Directors
of the Optionee;

 

(f)the shares of the Optionee are listed on the Exchange and no other stock
exchange or posted on any other electronic system for transfer;

 

(g)the Optionee is not in breach of any policy of the Exchange;

 

(h)the Optionee is not in breach of any securities laws, including the
securities laws of the United States of America or of Canada;

 

(i)the Optionee is not a reporting issuer in any jurisdiction of Canada;

 

(j)the Optionee is a reporting issuer in the United States;

 

(k)as a result of the number of shareholders in the Optionee, the Optionee has
the right under applicable United States securities laws to terminate its
reporting issuer status in the United States;

 

(l)the Optionee is not and has not been since August 1, 2013 a company commonly
known as a “shell company” and more particularly, a company described in Rule
144(i)(1) of Regulation D promulgated under the United States Securities Act of
1933 and the Optionee has filed that information required pursuant to Rule
144(i)(2);

 

(m)the Optionee has made all required filings in EDGAR.com;

 

(n)the filings in EDGAR.com made by the Optionee are correct in all material
respects;

 

(o)the trading in the shares of the Optionee is not subject to:

 

(i)a halt trade order;

  

(ii)a stop trade order;

  

(iii)a suspension;

  

(iv)a cease trade order; or

  

(v)any other similar order or restriction;

 



Page 7 of 38

EXECUTION COPY

 

(p)to its best knowledge, neither it nor any of its directors and officers is
subject to an investigation by either of the Exchange or any securities
commission of any country; and

 

(q)the Optionee is authorized to carry-out business in the State of Nevada.

 

2.2To the best of the Optionee’s knowledge the representations and warranties
set out in Section 2.1 are accurate and true in all material respects and the
representations and warranties do not fail to set out a fact, the omission of
which would make any of the representations and warranties misleading or
inaccurate any material respect.

 

2.3The representations and warranties hereinbefore set out are conditions on
which the parties have relied in entering into this Agreement and will survive
the acquisition of any interest in the Property by the Optionee and each party
will indemnify and save the other party harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach or any
representation, warranty, covenant, agreement or condition made by the other
party and contained in this Agreement.

 

3. REPRESENTATIONS, WARRANTIES OF THE OPTIONORS

 

3.1 The Optionors represent and warrant to the Optionee:

 

(a)the Claims have been duly and validly issued and are accurately described in
Schedule "A";

 

(b)the Optionor USA is the sole registered owner of the Claims;

 

(c)the Optionor Canada is the sole beneficial owner of the Claims;

 

(d)the Claims are presently in good standing under the laws of the jurisdiction
in which they are located and are free and clear of all liens, charges and
encumbrances, except for the Royalty and Underlying Royalty;

 

(e)subject to the interest of the Underlying Royalty Holder in the Underlying
Royalty, the Optionors have the exclusive right to enter into this Agreement and
all necessary authority to dispose of a 80% interest in and to the Claims in
accordance with the terms of this Agreement;

 

(f)subject to the interest of the Underlying Royalty Holder in the Underlying
Royalty, no person, firm or corporation has any proprietary or possessory
interest in the Claims other than the Optionors;

 

(g)there are no outstanding agreements or options to acquire or purchase the
Claims or any interest in the Claims or any portion thereof;

 

(h)to the knowledge of the Optionors, no person is entitled to any royalty or
other payment in the nature of rent or royalty on any minerals, ores, metals or
concentrates or any other such products removed from the Claims, except for the
Underlying Royalty to the paid to the Underlying Royalty Holder;

 



Page 8 of 38

EXECUTION COPY

 

(i)the Optionors are not aware of any demand, claims or notices from any level
of government, including, but not restricted, municipal, provincial or federal
relating to environmental issues relating to the Claims;

 

(j)to the best knowledge of the Optionors, there are no Environmental
Liabilities;

 

(k)to the best knowledge of the Optionors, the Optionors are not in breach of
any Environmental Laws;

 

(l)neither the execution and delivery of this Agreement nor any of the
agreements referred to herein or contemplated hereby, nor the consummation of
the transactions hereby contemplated will conflict with, result in the breach of
or accelerate the performance required by any agreement to which either of the
Optionors is a party or by which it is bound; and

 

(m)the execution and delivery of this Agreement and the agreements, deeds and
other documents contemplated hereby will not violate or result in the breach of
the laws of any jurisdiction applicable or pertaining thereto.

 

3.2 To the best of the Optionors’ knowledge the representations and warranties
set out in Section 3.1 are accurate and true in all material respects and the
representations and warranties do not fail to set out a fact, the omission of
which would make any of the representations and warranties misleading or
inaccurate any material respect.

 

3.3 The representations and warranties hereinbefore set out are conditions on
which the parties have relied in entering into this Agreement and will survive
the acquisition of any interest in the Property by the Optionee and each party
will indemnify and save the other party harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach or any
representation, warranty, covenant, agreement or condition made by the other
party and contained in this Agreement.

 

4. GRANT OF OPTION

 

4.1 In consideration for the payment of $50,000 paid by the Optionee to the
Optionor Canada, the Optionors hereby grant to the Optionee the exclusive option
(the “Option”) to acquire an undivided 80% percent legal and beneficial interest
in the Property free and clear of all liens, charges and claims of others except
for the Underlying Royalty and the Royalty.

 

5. REQUIREMENTS IN ORDER TO EXERCISE THE OPTION

 

5.1 In order to exercise the Option, the Optionee must not be in breach of any
term of this Agreement and must do all of the following:

 

(a)pay to the Optionor Canada $1,755,000 in aggregate, payable to the Optionor
Canada as follows:

 

(i)on signing of the Original Option Agreement, $50,000 (the Optionors
acknowledge that this was paid);

 

(ii)a further $25,000 ($5,000 of which is a penalty), by November 15, 2012 (the
Optionors acknowledge this was paid);

 



Page 9 of 38

EXECUTION COPY

 

(iii)a further $10,000 (which is a penalty), by the signing of the February 1,
2013 Amended and Restated Option Agreement; (the Optionors acknowledge this was
paid)

 

(iv)a further $30,000 by April 17, 2013 (the Optionors acknowledge this was
paid);

 

(v)a further $20,000 by the date of the signing of the Amended and Restated
Option Agreement dated August 26, 2013 (the Optionors acknowledge this was
paid):

 

(vi)a further $20,000, by January 31, 2015;

 

(vii)a further $50,000 by December 31, 2015;

 

(viii)a further $150,000; by December 31, 2016;

 

(ix)a further $400,000, by December 31, 2017; and

 

(x)a further $1,000,000 by December 31, 2018;

 

(b)issue and deliver 100,000 Shares to the Underlying Royalty Holder by
September 30, 2012 and deliver to the Optionors by 4 PM Vancouver Time on
September 30, 2012 written confirmation of such delivery (the Optionors
acknowledge that this was done);

  

(c)issue and deliver Shares to the Optionor Canada as follows:

 

(i)1,250,000 Shares on signing this Agreement (250,000 of which is a penalty
payment);

 

(ii)500,000 Shares by August 31, 2015;

 

(iii)500,000 Shares by December 31, 2015; and

 

(iv)500,000 Shares by December 31, 2016;

 

(d)incur Exploration Expense of at least $4,000,000 as follows:

 

(i)incur Exploration Expense of at least $250,000 by December 31, 2015 ($150,000
of which is a firm commitment – the Optionors acknowledge that as of the date of
this Agreement, the Exploration Expense totals $20,000);

 

(ii)incur Cumulative Exploration Expense of at least $1,000,000 by December 31,
2016; and

 

(iii)incur Cumulative Exploration Expense of at least $2,000,000 by December 31,
2017; and

 

(iv)incur Cumulative Exploration Expense of at least $4,000,000 by December 31,
2018;

 

(e)pay the Advance Royalty Payments in accordance with the terms of this
Agreement;

 



Page 10 of 38

EXECUTION COPY

 

(f)do and pay for all things necessary in order for the drafting of a
Feasibility Report and have drafted and pay for a Feasibility Report pertaining
to the Property, authored by Qualified Persons, reasonably acceptable to the
Optionors and deliver a copy of that Feasibility Report to the Optionors, all by
December 31, 2019;

 

(g)keep the Property in good standing during the term of the Option and that the
time of the exercise of the Option have the Property in good standing for at
least 12 months following the date of the exercise of the Option; and

 

(h)deliver to the Optionors a Notice of Exercise of Option & Compliance
Certificate by December 31, 2019.

 

5.2 At the sole election of the Optionor Canada made from time to time, each of
such elections to be made at least 10 Business Days prior to the dates set out
in Section 5.1(a), the Optionee, instead of paying any of the amounts set out in
Section 5.1(a) in cash, will instead pay such elected payment set out in Section
5.1(a) by issuing and delivering to the Optionor Canada, Shares at the deemed
price being equal to no greater than the Discounted Market Price as of the date
being 10 Business Days prior to the dates set out in Section 5.1(a), and such
Shares will be delivered to the Optionor Canada by the dates set out in Section
5.1(a).

 

5.3 In the event that the Optionee fails to incur Exploration Expense in
accordance with Section 5.1(d), the Optionee may make payment in cash to the
Optionor Canada in the amount of deficiency of such required Exploration Expense
not later the relevant date set out in Section 5.1(d), in which case the
Optionee will be deemed to have incurred the required Exploration Expense within
the required period.

 

5.4 Notwithstanding any term of this Agreement, the Optionee may, at its sole
option, pay any money amount, issue and deliver any Shares, incur Exploration
Expense and do such other things set out in Section 5.1 prior to the dates set
out in Section 5.1.

 

5.5 In the event that the Option is not exercised in strict compliance with the
terms of Section 5, the Option will terminate and be of no further force or
effect.

 

6. TRANSFER OF TITLE

 

6.1 Following both (a) the exercise of the Option and (b) the provision of the
Semi-Carried Financing in compliance with Section 7.4, the Optionors will
deliver to the Optionee a duly executed transfer in registrable form of a 80%
right, title and interest in and to the Property in favour of the Optionee,
which transfer the Optionee will be entitled to register against title to the
Property.

 

7. COMMENCEMENT OF JOINT VENTURE UPON EXERCISE OF OPTION

 

7.1 On the day (the “Joint Venture Commencement Date”) being later of (a) the
date that the Option is exercised and (b) the date that the Optionee has
provided the Semi-Carried Financing in accordance with Section 7.4, the Optionee
and the Optionors will be deemed to join in a joint venture operation (the
“Joint Venture”). The Joint Venture shall be conducted in accordance with a
written agreement (the “Joint Venture Agreement”), the material terms of which
are set out in the attached Schedule “C”.

 

7.2 The Optionors and the Optionee will use their best efforts to negotiate the
terms of the Joint Venture Agreement and then will execute the form of Joint
Venture Agreement.

 



Page 11 of 38

EXECUTION COPY

 

7.3 If the parties do not agree on the terms of the Joint Venture Agreement,
then the Optionors and the Optionee will enter into arbitration pursuant to
Section 20 and the Arbitrator will determine the terms of the Joint Venture
Agreement.

 

7.4 Within six months of the date of the exercise of the Option, the Optionee
will provide the Semi- Carried Financing, failing which the Option will be
deemed to have not been exercised and Optionee will forfeit all of its interest
the Property to the Optionors and the Optionee will immediately do all those
things required to effect a transfer of the Property to the Optionors, free and
clear of all liens, charges and encumbrances of any kind whatsoever.

 

7.5 During the six month period from the date of the exercise of the Option, the
Optionee will not transfer assign or otherwise alienate or agree to transfer,
assign or otherwise alienate any of its interest in the Property, except to the
Optionors.

 

8. RIGHT OF ENTRY

 

8.1 The Optionee, its employees, agents and independent contractors, will during
the term of the Option, have the sole and exclusive right to:

 

(a)enter upon the Property;

 

(b)have exclusive and quiet possession thereof;

 

(c)do such prospecting, exploration, development or other mining work thereon
and thereunder as Optionee in its sole discretion may consider advisable;

 

(d)bring and erect upon the Property such equipment and facilities as Optionee
may consider advisable; and

 

(e)remove therefrom and dispose of reasonable quantities of ores, minerals, and
metals for the purposes of obtaining assays or making other tests, but not
including any bulk sampling.

 

9. TERMINATION OF OPTION

 

9.1 In the event that the Option is not exercised strictly in accordance with
the terms set out herein, then the Option will immediately terminate and be of
no further force or effect.

 

9.2 Notwithstanding termination of the Option:

 

(a)the termination of the Option will not reduce or eliminate any obligations of
the Optionee under this Agreement; and

 

(b)any requirement set out in Section 5.1 which would need to be completed in
order for the Option to otherwise have remained in good standing for a period up
to 90 days after the termination of the Option will be deemed to be a firm
commitment and will need to be completed or performed by the Optionee
notwithstanding the prior termination of the Option.

 



Page 12 of 38

EXECUTION COPY

 

9.3 The Optionee may terminate the Option provided that the Optionee first
provides the Optionors 90 days written notice of such intention and in the event
that the Optionee at that time has not completed any such item listed in Section
5.1 which would need to be completed in order for the Option to otherwise remain
in good standing up to the last day of the 90 day notice period (the “Last Day
of Termination Notice Period”), then:

 

(a)the Optionee will complete such item by not later than the 10th day following
the Last Day of Termination Notice Period; and

 

(b)the Option will nonetheless terminate on the Last Day of Termination Notice
Period and the Option will not be reinstated by the completion of such item.

 

9.4 The provision by the Optionee of notice under Section 9.2 will not reduce or
eliminate the obligations of the Optionee under this Agreement.

 

10. COVENANTS OF THE OPTIONORS

 

10.1 The Optionors will:

 

(a)at the signing of the Original Option Agreement and then from time to time,
upon written demand of the Optionee make available to Optionee and its
representatives all records and files in the possession or control of the
Optionors relating to the Property and permit Optionee and its representatives
at its own expense to take abstracts therefrom and make copies thereof (the
Optionee acknowledges it received from the Optionors shortly following the
signing of the Original Option Agreement a flash drive containing various data
relating to the Property); and

 

(b)promptly provide Optionee with any and all notices and correspondence
received by the Optionors from government agencies in respect of the Property.

 

11. COVENANTS OF OPTIONEE

 

11.1 At the signing of this Agreement or as soon as possible thereafter, the
Optionee will provide the Optionors a Quitclaim Deed and a Declaration of Value,
in forms reasonably acceptable to the Optionors, which are to be held in trust
by the lawyers for the Optionors, on commercially reasonable terms reasonably
acceptable to the Optionee, and released as follows:

 

(a)to the Optionors in the event that the Option is terminated, in which case
the Optionors may record the documents against the title to the Property; and

 

(b)to the Optionee upon the exercise of the Option.

 

11.2 Further, this Agreement provides for the possibility of additional mining
claims becoming subject to the Option in this Agreement and also the right of
the Optionee to abandon some mining claims subject to the Option, in certain
circumstances. As a result, the list of mining claims, at any time in the
future, may be different from the list of mining claims as of the date of this
Agreement. Therefore, the Optionee agrees that should the list of mining claims
vary from the list of mining claims presently set out in this Agreement (which
is also the same list in the current Quitclaim Deed), then as soon as the list
of mining claims changes, the Optionee will complete and have duly executed a
further Quitclaim Deed and a further Declaration of Value and will immediately
deliver that Quitclaim Deed and Declaration of Value to the lawyers for the
Optionors to be held in trust pursuant to Section 11.1 and the Optionors will
cause the previous unused Quitclaim Deed and Declaration of Value to be marked
as void and then will deliver the voided Quitclaim Deed and Declaration of Value
to the lawyers for the Optionee.

 



Page 13 of 38

EXECUTION COPY

 

11.3 Following the signing of this Agreement, the Optionee will:

 

(a)in addition to and not in substitution for the obligations to keep the
Property in good standing as set forth elsewhere in this Agreement, keep the
Property in good standing for a period of one year following the date of the
termination or exercise of the Option;

 

(b)keep the Property free and clear of all liens, charges and encumbrances
arising from its operations hereunder during the term of the Option and then for
a period of six years following the date of the termination or exercise of the
Option;

 

(c)in the event that the laws in the State of Nevada or the federal laws of the
United States of America allow or require the filing of assessment reports, then
from time to time, file all exploration work as assessment work against the
Property to the maximum allowable extent;

 

(d)subject to Section 11.3(c), the Optionee will file, as assessment work
against each of the mining claims then forming the Property, all exploration
expenses to the maximum amount allowable and will use its best efforts to ensure
that the applicable government authority accepts all of those expenditures as
assessment and the Optionee will ensure that the assessment work is credited to
each of the mining claims then forming the Property;

 

(e)permit the Optionors, or their representatives duly authorized by it in
writing, at its own risk and expense, access to the Property at all reasonable
times;

 

(f)permit the Optionors, or their representatives duly authorized by it in
writing, access to all records pertaining to the Property, including those
prepared by the Optionee and those prepared by other people both before and
after the date of this Agreement, in respect to the Property (or any Mining
Tenure whether it is partially or wholly in the Area of Interest regardless of
whether the Area of Interest Option was exercised) or work done on or with
respect to the Property (or any Mining Tenure whether it is partially or wholly
in the Area of Interest regardless of whether the Area of Interest Option was
exercised), including, but not restricted to, all drill core, assay pulps, maps,
drilling logs, assay results and other technical data acquired by the Optionee
or compiled by or on behalf of the Optionee with respect to the Property (or any
Mining Tenure, whether it is partially or wholly in the Area of Interest
Additional Property regardless of whether the Area of Interest Option was
exercised), including any interpretive data or conclusions and copies of all
books, accounts and records of operations conducted by or on behalf of the
Optionee on the Property (or any Mining Tenure whether it is partially or wholly
in the Area of Interest regardless of whether the Area of Interest Option was
exercised) or by others on the Property (or any Mining Tenure whether it is
partially or wholly in the Area of Interest regardless of whether the Area of
Interest Option was exercised);

 

(g)without demand from the Optionors, deliver to the Optionors, as soon as
possible after receipt by the Optionee thereof, all documents referred to in
Section 11.3(f);

 



Page 14 of 38

EXECUTION COPY

 

(h)conduct all work on or with respect to the Property in a careful and
minerlike manner and in compliance with all applicable Federal, Provincial and
local laws, rules, orders and regulations;

  

(i)not breach any Environmental Laws;

  

(j)not do anything to incur Environmental Liabilities;

  

(k)indemnify and hold the Optionors harmless from and against any and all
expenses, losses, claims, actions, damages or liabilities, whether joint or
several (including the aggregate amount paid in reasonable settlement of any
actions, suits, proceedings or claims), and the reasonable fees and expenses of
its counsel that result from a breach of any term of this Agreement or may be
incurred in advising with respect to and/or defending any claim that may be made
against the Optionors, to which the Optionors may become subject or otherwise
involved in any capacity under any statute or common law or otherwise insofar as
such expenses, losses, claims, damages, liabilities or actions arise out of or
are based, directly or indirectly, (i) any taxes, fees or other amounts owing to
any governmental agency in respect of the Property and (ii) any work conducted
on the Property by the Optionee or its employees, contractors or agents and
including, but not restricted to, any breach or alleged breach of any
Environmental Laws;

  

(l)deliver to the Optionors Technical Reports as follows:

 

(i)by April 30, 2016 for the period ended December 31, 2015; and

 

(ii)by April 30 of each successive year during the term of the Option for the
period ended the previous December 31;

 

(m)in the event that the Option is terminated, then within 45 days of such
termination, the Optionee, at is sole cost, will have prepared and will deliver
to the Optionors a Technical Report addressed to the Optionors with an effective
date of not earlier than the date of such termination;

  

(n)deliver to the Optionors Exploration Expense Reports as follows:

 

(i)by April 30, 2015 for the period ended December 31, 2014 and by April 30 of
each successive year during the term of the Option for the period ended the
previous December 31 not previously reported upon; and

 

(ii)within 60 days of the termination of the Option for the period up to the
termination of the Option;

 

(o)in the event that the Option is terminated, then for a period of one year
from such termination, the Optionee, at its sole cost will permit the Optionors,
or their representatives duly authorized by it in writing, access to all records
listed in Section 11.3(f);

  

(p)in the event that the Option is terminated, at the sole option of the
Optionors the Optionee will remove within six months of such termination at its
sole cost all equipment, buildings, structures, facilities and all other things
brought onto the Property by the Optionee or its agents, failing which the
Optionors may elect to either (i) remove such things at the sole cost of the
Optionee, or (ii) retain such things on the Property in which case the
Optionee’s right, title and interest in those things will be automatically
transferred to the Optionors at no expense to the Optionors;

 



Page 15 of 38

EXECUTION COPY

 

(q)in the event that the Option is terminated, then within 15 days of such
termination, the Optionee, at its sole cost, will deliver to the Optionors all
those materials listed in Section 11.3(f); and the Optionee will have no further
right to or interest in those materials;

  

(r)make all filings and disclosures as required and within the time periods
specified under all applicable securities legislation with respect to the
issuance of any Shares under this Agreement;

  

(s)from time to time, do all things required to ensure that the Optionee is
authorized to carry on business in the State of Nevada;

  

(t)upon oral or written request from the Underlying Royalty Holder or Optionor
and subject to all applicable securities Laws, at the Optionee’s sole cost,
immediately do all such things as may be necessary in order to remove any
restrictive legend all share certificates representing any Shares issued under
this Agreement.;

  

(u)ensure that at no time the trading in the shares of the Optionee become
subject to:

 

(i)a halt trade order;

 

(ii)a stop trade order;

 

(iii)a suspension;

 

(iv)a cease trade order; or

 

(v)any other similar order or restriction; and

  

(v)provided that the Optionee first agrees in writing to pay the Optionors their
reasonable fees and out-of-pocket expenses, the Optionee may, from time to time,
request assistance from the Optionors and the Optionors may, but are not
obligated to, elect to provide such assistance;

  

(w)in the event that the Optionors have previously introduced to the Optionee or
in the event that following the signing of this Agreement the Optionors
introduce to the Optionee any personnel or consultants, including, but not
restricted to, persons providing technical or geological services (together the
“Optionors’ Service Providers”):

 

(i)the Optionee will ensure that all agreements with the Optionors’ Service
Providers are reduced to writing and contain the requirement set out in Section
11.3(w)(ii) of this Agreement; and

 



Page 16 of 38

EXECUTION COPY

 

(ii)upon the Option having terminated or upon the Optionee being in breach of
any term of this Agreement (which breach has not been rectified in accordance
with Section 23 of the Agreement):

 

A.the Optionee will terminate the term of all agreements with the Optionors’
Service Providers;

 

B.the Optionee will pay in full all amounts then owed to the Optionors’ Service
Providers;

 

C.the Optionors will be free to deal with the Optionors’ Service Providers; and

 

D.the Optionee will not interfere with or hinder the Optionors’ Service
Providers; and

 

E.the Optionee will not enter into any further agreements that the Optionors’
Service Providers for their services;

 

(x)in the event that the Optionee does not renew all of the mining claims
forming the Property at least 60 days prior the scheduled expiry date of such
mining claims, pay the Optionors in full, within 10 days of receipt of an
invoice from the Optionors setting out the commercially reasonable costs
incurred by the Optionors in ensuring that the mining claims are renewed, it
being agreed that there is no obligation upon the Optionors to renew the mining
claims and such obligations always remains with the Optionee; and

 

(y)maintain during the currency of the Option and for a period of two years
thereafter its reporting issuer status under the United States Securities
Exchange Act of 1934 and, without restricting the foregoing, it will continue to
file in a timely manner all materials required to be filed under all applicable
United States securities laws, including the Securities Exchange Act of 1934.

 



12. OTHER ACQUISITIONS – AREA OF INTEREST

 

12.1 If any party (the “Acquiring Party”) acquires any claims, patented or
unpatented, or a part of any claim, whether patented or non-patented, or any
interest in any claim, whether patented or un-patented or any mineral or surface
right or royalty or an interest in any mineral or surface right or royalty or
any other rights to explore for or extract minerals (together a “Mining
Tenure”), either from a government body or a third party, which Mining Tenure
lies partially or wholly within three miles of the outer boundary of the
Property (as the boundary may be located from time to time) (the “Area of
Interest”), then the Acquiring Party must offer such Mining Tenure to the Other
Party to become part of the Property and to become subject to the terms of the
Option (the “Area of Interest Option”).

 

12.2 If the Optionee elects to include either only a partial interest or a full
interest in the Mining Tenure (the “Elected Portion of the Mining Tenure”) of
the Optionors to become part of the Property and to become subject to the terms
of the Option, then the Optionee will reimburse the Optionors for their
acquisition expense of such Elected Portion of the Mining Tenure and upon
payment to the Optionors the Elected Portion of the Mining Tenure (the
“Additional Property”) will become part of the Property and subject to the terms
of the Option regardless of whether only a portion of the Mining Tenure lies
within the Area of Interest.

 

12.3 If the Optionors elect to include either only a partial interest or a full
interest in the Mining Tenure (the “Elected Portion of the Mining Tenure”) of
the Optionee to become part of the Property and to become subject to the terms
of the Option, then the Optionors need not reimburse the Optionee for its
acquisition expense of such Elected Portion of the Mining Tenure and upon such
election, the Elected Portion of the Mining Tenure (also the “Additional
Property”) will become part of the Property and subject to the terms of the
Option regardless of whether only a portion of the Mining Tenure lies within the
Area of Interest.

 



Page 17 of 38

EXECUTION COPY

 

12.4 In the event that either (a) the Optionors or (b) any of the Optionors’
Service Providers introduce any property (the “Introduced Property”) to the
Optionee or any Affiliate of the Optionee (other than being in the Area of
Interest), then the Optionee will pay the Optionors a finder’s fee (the
“Finder’s Fee”) of:

 

(a)8% of the purchase price actually paid, but reduced to money terms, of the
Introduced Property, such payment to be made at the time that the Optionee or an
Affiliate of the Optionee acquires an interest in the Introduced Property and
should the Optionee or the Affiliate of the Optionee acquire interests in the
Introduced Property at more than one time, then payment shall be made at each
time of the acquisition of such interest;

 

(b)a 2% net smelter returns royalty, of which the Optionee may purchase one of
those two percentages for $1,000,000, at any time up to the time of the date of
the delivery of the Feasibility Report to the Optionors hereunder; and

 

(c)in the event that the Optionors or the Optionee wish the agreement concerning
the Finder’s Fee to be put into a more formal agreement, then the parties will
use their best efforts to negotiate and enter into such more formal agreements
which agreement will contain the terms as contained in Section 12.4 (a) & (b).

 

13. DISPOSITION OF PROPERTY

 

13.1 The Optionee may at any time sell, transfer, assign or otherwise dispose of
all or any portion of its interest in the Property and this Agreement provided
that, the Optionee has first obtained the consent in writing of the Optionors,
such consent may be unreasonably withheld and further provided that any
purchaser, transferee, assignee or other acquirer (together the “Transferee”) of
any such interest will have first delivered to the Optionors its agreement
related to this Agreement and to the Property, containing:

 

(a)a covenant with the Optionee and the Optionors by such Transferee to perform
all the obligations of the Optionee to be performed under this Agreement; and

 

(b)a provision subjecting any further sale, transfer, assignment or other
disposition of such interest in the Property and this Agreement or any portion
thereof to the restrictions contained in this Section 13.1.

 

13.2 The provisions of Section 13.1 will not prevent either party from entering
into an amalgamation or corporate reorganization which will have the effect in
law of the amalgamated or surviving company possessing all the property, rights
and interests and being subject to all the debts, liabilities and obligations of
each amalgamating or predecessor company.

 



Page 18 of 38

EXECUTION COPY

 



14. ABANDONMENT OF PROPERTY

 

14.1 Subject to Section 14.2, should the Optionee, in its sole discretion,
determine that some but not all of the Property no longer warrant further
exploration and development or for any such other reason that the Optionee
determines that it no longer want to further explore and develop some but not
all of the Property (the “Abandoned Property”), then the Optionee may abandon
such Abandoned Property, so long as the Optionee provides the Optionors with at
least 60 day’s notice of its intention to so abandon such property and, if the
Optionors then provides within 20 days of the receipt of the notice from the
Optionee, a written request that the Optionee transfer such Abandoned Property
to the Optionors (the “Transfer Request”), then the Optionee shall forthwith
provide a recordable transfer of such Abandoned Property to the Optionors.

 

14.2 In the event that the Optionors provide the Transfer Request, the Optionee
shall:

 

(a)ensure that the Abandoned Property is unencumbered and in good standing for a
period of at least one year from the date of the provision of the recordable
transfer referred to in Section 14.1 to the Optionors;

 

(b)pay all taxes and assessments required to maintain the Abandoned Property in
good standing for a period of at least one year from the date of the provision
of the recordable transfer of such Abandoned Property to the Optionors; and

 

(c)ensure there are no Environmental Liabilities relating to the Abandoned
Property.

 

14.3 Subject to Section 11.3(a), (b), (c) and (d) and Section 14.2, upon the
Abandoned Property being either:

 

(a)abandoned in accordance with Section 14.1, or

 

(b)returned to the Optionors in accordance with Section 14.2,

 

then the Optionee’s obligations under this Agreement relating to the Abandoned
Property shall immediately terminate without adversely affecting any of the
rights of the Optionee under this Agreement to balance of the Property.

 

15. ROYALTY AND ADVANCE ROYALTY AND RIGHT TO PURCHASE INTEREST IN ROYALTY

 

15.1 The Optionee will pay to the Optionor USA the Royalty.

 

15.2The Optionors will be responsible for payment of the Underlying Royalty to
the Underlying Royalty Holder.

 

15.3The Optionee shall make payments to the Royalty Holder (the “Advance Royalty
Payments”) as follows:

 

(a)$20,000 by April 1, 2013 (which the Royalty Holder acknowledges was paid);

 

(b)$10,000 by April 1, 2015;

 

(c)$20,000 by April 1, 2016

 

(d)$20,000 by April 1, 2017; and

 

(e)$50,000 by each successive April 1 until production commences from the
Property, at which time all further obligations to pay Advance Royalties
Payments will terminate, except for those Advance Royalty Payments, previously
unpaid by the Optionee.

  



Page 19 of 38

EXECUTION COPY



 

15.4The Advance Royalty Payments will not be deducted from the Royalty payments
otherwise needed to be made under this Agreement.

 

15.5The Optionors hereby grant to the Optionee the sole right and option to
purchase two percentage points (that is two-thirds) of the Royalty for the price
of $1,500,000 per percentage point ($3,000,000 in aggregate), with the right to
purchase either one or two percentage points (the “Royalty Purchase Right”).

 

15.6The Royalty Purchase Right may be exercised from time to time, but no later
than the date of the delivery of the Feasibility Report at which time to Royalty
Purchase Right will terminate and be of no further force or effect.

 

16. FORCE MAJEURE

 

16.1 No party will be liable for its failure to perform any of its obligations
under this Agreement due to a cause beyond its control (except those caused by
its own lack of funds) including, but not limited to acts of God, fire, flood,
explosion, strikes, lockouts or other industrial disturbances, laws, rules and
regulations or orders of any duly constituted governmental authority or
non-availability of materials or transportation (each an "Intervening Event").

 

16.2All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event.

 

16.3 A party relying on the provisions of Section 16.1 will take all reasonable
steps to eliminate an Intervening Event and, if possible, will perform its
obligations under this Agreement as far as practical, but nothing herein will
require such party to settle or adjust any labour dispute or to question or to
test the validity of any law, rule, regulation or order of any duly constituted
governmental authority or to complete its obligations under this Agreement if an
Intervening Event renders completion impossible.

 

16.4The extension of time for the observance of conditions or performance of
obligations as a result of force majeure shall not relieve the Optionee from:

 

  (a) its obligations under this Agreement to keep the Property in good
standing; and

 

  (b) any provision indicated to be a firm commitment.

 

17. REGISTRATION OF AGREEMENT

 

17.1 The Optionee represents and warrants that it has not registered against the
title to the Property any of the following:

 

  (a) the Original Option Agreement;

 

  (b) the Amended and Restated Option Agreement dated November 15, 2012;

 

  (c) the Amended and Restated Option Agreement dated February 1, 2013;

 

  (d) the Amended and Restated Option Agreement dated August 26, 2013;

 

  (e) the Original Supplemental Agreement;

 



Page 20 of 38

EXECUTION COPY

 

  (f) the Amended and Restated Supplemental Agreement; or

 

  (g) a memorandum of any of the above agreements.

 

17.2 The Optionee covenants that it will not register any of the agreements
listed in Section 17.1 or a memorandum of any of them against title to the
Property.

 

17.3Notwithstanding Section 18, each of the Optionors and the Optionee will have
the right at any time to register this Agreement or a memorandum thereof against
title to the Property.

 

18. CONFIDENTIAL NATURE OF INFORMATION

 

18.1 The parties agree that all information obtained from the work carried out
hereunder and under the operation of this Agreement will be the exclusive
property of the parties and will not be used other than for the activities
contemplated hereunder except as required by law or by the rules and regulations
of any regulatory authority having jurisdiction, or with the written consent of
both parties, such consent not to be unreasonably withheld. Notwithstanding the
foregoing, it is understood and agreed that a party will not be liable to the
other party for the fraudulent or negligent disclosure of information by any of
its employees, servants or agents, provided that such party has taken reasonable
steps to ensure the preservation of the confidential nature of such information.

 

19. FURTHER ASSURANCES

 

19.1 The parties hereto agree that they and each of them will execute all
documents and do all acts and things within their respective powers to carry out
and implement the provisions or intent of this Agreement.

 

20. ARBITRATION

 

20.1 Pursuant to Section 7.3, in the event that the Optionors and the Optionee
do not agree on the terms of the agreement representing the Joint Venture
Agreement, then the provisions of the International Commercial Arbitration Act,
RSBC, ch. 233 will apply, the place of arbitration will be Vancouver, British
Columbia and the determination of the terms of the Joint Venture Agreement will
be referred to a mutually agreeable professional (the "Arbitrator"). In the
event that the Optionors and the Optionee cannot mutually agree on the
appointment of an Arbitrator within fifteen (15) days of written notice of a
disagreement or dispute hereunder, then a single Arbitrator will be appointed by
the British Columbia International Commercial Arbitration Centre (“BCICAC”) of
Vancouver, B.C., as the appointing authority. The BCICAC will appoint an
Arbitrator with a skill set and background reasonably suitable to the nature of
the issue or issues to be resolved in the Arbitration. The appointment of any
additional Arbitrators will be with the mutual consent and agreement of the
Optionors and the Optionee and in the absence of such agreement to appoint
additional Arbitrators, a sole Arbitrator will preside over any such
Arbitration.

 

20.2The Arbitrator will determine the terms of the Joint Venture Agreement (the
“Arbitration Matter”) and will ensure that the Joint Venture Agreement contains
the terms set out in Schedule “C”. Following such determination, the Optionee
and Optionors will execute the Joint Venture Agreement and if they fail to do
so, then they will be deemed to have signed such Joint Venture Agreement.

 

Page 21 of 38

EXECUTION COPY



  

20.3The Arbitration Matter will be resolved by arbitration pursuant to the Rules
of Procedure established by the BCICAC, and it will be conducted in Vancouver,
B.C., or as otherwise may be agreed to as a mutually convenient location for the
Optionors and the Optionee.

 

20.4The cost of such arbitration will be born solely by the Optionee. The
Arbitrator's decision will be binding and final on the Optionors and the
Optionee, from which arbitration there will be no appeal.

 

21. NOTICE

 

21.1Any notice, direction or other instrument required or permitted to be given
under this Agreement will be in writing and will be given by the delivery or the
same or by mailing the same by prepaid registered or certified mail in each case
to the addresses set out on page 1 of this Agreement and any notice to the
Optionors must also be made to the lawyers for the Optionors as directed in
writing by the Optionors

 

21.2Any notice, direction or other instrument aforesaid will, if delivered, be
deemed to have been given and received on the day it was delivered, and if
mailed, be deemed to have been given and received on the tenth business day
following the day of mailing, except in the event of disruption of the postal
services in which event notice will be deemed to be received only when actually
received.

 

21.3Any party may at any time give to the other notice in writing of any change
of address of the party giving such notice and from and after the giving of such
notice, the address or addresses therein specified will be deemed to be the
address of such party for the purpose of giving notice hereunder.

 

22. HEADINGS

 

22.1 The headings to the respective sections herein will not be deemed part of
this Agreement but will be regarded as having been used for convenience only.

 

23. DEFAULT

 

23.1 Subject to Section 16 and Section 23.2, if any party (a "Defaulting Party")
is in default of any requirement herein set forth, the party affected by such
default will give written notice to the Defaulting Party specifying the default
and the Defaulting Party will not lose any rights under this Agreement, unless
within 30 days after the giving of notice of default by the affected party the
Defaulting Party has cured the default by the appropriate performance and if the
Defaulting Party fails within such period to cure any such default, the affected
party will be entitled to seek any remedy it may have on account of such
default.

 

23.2 Section 23.1 will not:

 

(a)relieve the Optionee from any obligation to keep the Property in good
standing;

 

(b)apply to any term of this Agreement which is stated to be a firm commitment
or which is deemed to be a firm commitment; or

 

(c)apply to Section 5.1.

 



Page 22 of 38

EXECUTION COPY

 

24. CURRENCY AND PAYMENTS

 

24.1All references to money amounts hereunder will be in funds of the United
States except where otherwise designated.

 

24.2All Shares to be delivered to the Optionors or either of them are to be
delivered to the Canadian legal counsel for Optionor Canada and Optionor Canada
covenants to provide the name and address of such legal counsel no later than
the signing of this Agreement.

 

24.3All payment of money hereunder, including that defined as cash are to be
paid by way of wire transfer to the trust account of the Canadian legal counsel
for Optionor Canada and the Optionor Canada covenants to provide such wiring
coordinates no later than the signing of this Agreement.

 

25. ENUREMENT

 

25.1 This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

26. GOVERNING LAW

 

26.1This Agreement will be construed in accordance with and governed by the laws
in force in British Columbia.

 

26.2Subject to Section 20, the courts of British Columbia will have exclusive
jurisdiction to hear and determine all disputes arising hereunder.

 

26.3 This Section 26 will not be construed:

 

(a)to affect the rights of a Party to enforce a judgment or award outside
British Columbia, including the right to record or enforce a judgment or award
in a jurisdiction in which the Property is situated;

 

(b)to supersede the laws of Nevada applicable to the Property and the rights and
obligations of a holder of mineral rights thereunder.

 

27. ENTIRE AGREEMENT

 

27.1 Subject to Section 27.2, this Agreement constitutes the entire agreement
between the parties and replaces and supersedes all prior agreements, including
memoranda, correspondence, communications, negotiations and representations,
whether verbal or written, express or implied, statutory or otherwise between
the parties with respect to the subject matter herein, including, without
restriction, the Original Option Agreement and the Amended and Restated Option
Agreement dated November 15, 2012, the Amended and Restated Option Agreement
dated February 1, 2013 and the Amended and Restated Option Agreement dated
August 26, 2013.

 

27.2For further certainty, this Agreement supersedes and replaces the Original
Supplemental Agreement and the Amended and Restated Supplemental Agreement,
which are now of no further force and effect.

 

27. AMENDMENT

 

27.1 This Agreement may be amended only by an agreement signed by all parties to
this Agreement.

 



Page 23 of 38

EXECUTION COPY

 



28. SURVIVAL

 

28.1 All terms of this Agreement will survive the exercise or termination of the
Option, unless expressly indicated otherwise.

 

28. SEVERABILITY

 

28.1 Each of the provisions of this Agreement shall be separate and distinct
and, if any provision of this Agreement shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions hereof shall not be affected or
impaired thereby.

 

29. TIME OF ESSENCE

 

29.1 Subject to Section 16 and 23, time will be of the essence in this
Agreement.

 

30. EXECUTION OF AGREEMENT

 

30.1 This Agreement may be signed in counterpart and delivered electronically.

 

Page 24 of 38

EXECUTION COPY

 



IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

AHL HOLDINGS LTD.   GOLDEN SANDS EXPLORATION INC.           Per: /s/ James
Alexander Lenec   Per: /s/ James Alexander Lenec   James Alexander Lenec,
President     James Alexander Lenec, President

 



NORTHERN MINERALS & EXPLORATION LTD.       Per: /s/ Howard Siegel     Howard
Siegel, President  

 

Page 25 of 38

 

  

SCHEDULE “A”

 

This is SCHEDULE "A" to the Option Agreement dated for reference September 14,
2012, as last amended and restated on July 30, 2014 between AHL Holdings Ltd.
and Golden Sands Exploration Inc., as Optionors, and Northern Minerals &
Exploration Ltd., as Optionee

 

The Claims

 

Claim Name   BLM Serial No.   Registered Owner (1)   Location Date WM #1  
733156   AHL   01/04/1996 WM #2   405978   AHL   04/11/1987 WM #3   733157   AHL
  01/04/1996 WM #4   405980   AHL   04/11/1987 WM #5   733158   AHL   01/04/1996
WM #6   405982   AHL   04/11/1987 WM #8   405983   AHL   04/11/1987 WM #10  
405984   AHL   04/11/1987 Golden West #6   733140   AHL   01/02/1996 Golden West
#7   733141   AHL   01/02/1996 Golden West #8   733142   AHL   01/02/1996 Golden
West #9   733143   AHL   01/02/1996 Golden West #10   733144   AHL   01/02/1996
Golden West #11   733145   AHL   01/02/1996 Golden West #12   733146   AHL  
01/02/1996 Golden West #13   733147   AHL   01/02/1996 Golden West #14   733148
  AHL   01/03/1996 Golden West #15   733149   AHL   01/03/1996 Golden West #16  
733150   AHL   01/03/1996 Golden West #17   733151   AHL   01/03/1996 Golden
West #18   733152   AHL   01/03/1996 Golden West #19   733153   AHL   01/03/1996
Amended Golden West Frac A   733154   AHL   01/03/1996 Amended Golden West Frac
B   733155   AHL   01/03/1996 WM 206   917492   AHL   11/19/2005 WM 207   917493
  AHL   11/19/2005 WM 208   917494   AHL   11/19/2005 T&C #1   479032   AHL  
05/08/1988 T&C #2   479033   AHL   05/08/1998 T&C #3   479034   AHL   05/08/1998
TJ #12   155540   AHL   04/02/1980 TJ #14   733159   AHL   01/04/1996 TJ #15  
733160   AHL   01/04/1996 TJ #16   155544   AHL   04/04/1980 TJ #17   155545  
AHL   04/04/1980 TJ #18   155546   AHL   04/04/1980 TJ #19   155547   AHL  
04/02/1980 TJ #29   155557   AHL   04/04/1980 TJ #30   155558   AHL   04/17/1980
TJ #34   155562   AHL   04/17/1980

 



Page 26 of 38

 

 



Claim Name   BLM Serial No.   Registered Owner (1)   Location Date WM 101  
NMC887954   AHL   11/10/2004 WM 102   NMC887955   AHL   11/10/2004 WM 103  
NMC887956   AHL   11/10/2004 WM 104   NMC887957   AHL   11/10/2004 WM 105  
NMC887958   AHL   11/10/2004 WM 106   NMC887959   AHL   11/10/2004 WM 107  
NMC887960   AHL   11/10/2004 WM 108   NMC887961   AHL   11/10/2004 WM 109  
NMC887962   AHL   11/10/2004 WM 110   NMC887963   AHL   11/10/2004 WM 111  
NMC887964   AHL   11/10/2004 WM 112   NMC887965   AHL   11/10/2004 WM 113  
NMC887966   AHL   11/10/2004 WM 114   NMC887967   AHL   11/10/2004 WM 115  
NMC887968   AHL   11/10/2004 WM 116   NMC887969   AHL   11/10/2004 WM 117  
NMC887970   AHL   11/10/2004 WM 118   NMC887971   AHL   11/10/2004 WM 119  
NMC887972   AHL   11/10/2004 WM 120   NMC887973   AHL   11/10/2004 WM 121  
NMC887974   AHL   11/13/2004 WM 122   NMC887975   AHL   11/10/2004 WM 123  
NMC887976   AHL   11/10/2004 WM 124   NMC887977   AHL   11/10/2004 WM 125  
NMC887978   AHL   11/10/2004 WM 126   NMC887979   AHL   12/10/2004 WM 127  
NMC887980   AHL   12/10/2004 WM 128   NMC887981   AHL   12/10/2004 WM 129  
NMC887982   AHL   12/10/2004 WM 130   NMC887983   AHL   12/10/2004 WM 131  
NMC887984   AHL   12/10/2004 WM 132   NMC887985   AHL   12/10/2004 WM 133  
NMC887986   AHL   12/10/2004 WM 134   NMC887987   AHL   12/10/2004 WM 135  
NMC887988   AHL   12/10/2004 WM 136   NMC894073   AHL   2/2/2005 WM 137  
NMC894074   AHL   2/2/2005 WM 138   NMC894075   AHL   2/2/2005 WM 139  
NMC894076   AHL   2/2/2005 WM 140   NMC894077   AHL   2/2/2005 WM 141  
NMC894078   AHL   2/2/2005 WM 142   NMC894079   AHL   2/2/2005 WM 143  
NMC894080   AHL   2/2/2005 WM 144   NMC894081   AHL   2/2/2005 WM 145  
NMC894082   AHL   2/2/2005 WM 146   NMC894083   AHL   2/2/2005 WM 147  
NMC894084   AHL   2/2/2005

 



Page 27 of 38

 

 

Claim Name   BLM Serial No.   Registered Owner (1)   Location Date WM 148  
NMC894085   AHL   2/2/2005 WM 149   NMC894086   AHL   2/2/2005 WM 150  
NMC894087   AHL   2/2/2005 WM 151   NMC894088   AHL   2/2/2005 WM 152  
NMC894089   AHL   2/2/2005 WM 153   NMC894090   AHL   2/2/2005 WM 154  
NMC894091   AHL   2/2/2005 WM 155   NMC894092   AHL   2/2/2005 WM 156  
NMC894093   AHL   2/2/2005 WM 157   NMC894094   AHL   2/2/2005 WM 158  
NMC894095   AHL   2/2/2005 WM 159   NMC894096   AHL   2/2/2005 WM 160  
NMC894097   AHL   2/2/2005 WM 161   NMC894098   AHL   2/2/2005 WM 162  
NMC894099   AHL   2/2/2005 WM 163   NMC894100   AHL   2/2/2005 WM 164  
NMC894101   AHL   2/2/2005 WM 165   NMC894102   AHL   2/2/2005 WM 166  
NMC894103   AHL   2/2/2005 WM 167   NMC894104   AHL   2/2/2005 WM 168  
NMC894105   AHL   2/2/2005 WM 169   NMC894106   AHL   2/2/2005 WM 170  
NMC894107   AHL   2/3/2005 WM 171   NMC894108   AHL   2/3/2005 WM 172  
NMC894109   AHL   2/3/2005 WM 173   NMC894110   AHL   2/3/2005 WM 174  
NMC894111   AHL   2/3/2005 WM 175   NMC894112   AHL   2/3/2005 WM 176  
NMC894113   AHL   2/3/2005 WM 177   NMC894114   AHL   2/3/2005 WM 178  
NMC894115   AHL   2/3/2005 WM 179   NMC894116   AHL   2/3/2005 WM 180  
NMC894117   AHL   2/3/2005 WM 181   NMC894118   AHL   2/3/2005 WM 182  
NMC894119   AHL   2/3/2005 WM 183   NMC894120   AHL   2/3/2005 WM 184  
NMC894121   AHL   2/3/2005 WM 185   NMC894122   AHL   2/3/2005 WM 186  
NMC894123   AHL   2/3/2005 WM 187   NMC894124   AHL   2/3/2005 WM 188  
NMC894125   AHL   2/3/2005 WM 189   NMC894126   AHL   2/3/2005 WM 190  
NMC894127   AHL   2/3/2005 WM 191   NMC894128   AHL   2/3/2005 WM 192  
NMC894129   AHL   2/3/2005 WM 193   NMC894130   AHL   2/3/2005 WM 194  
NMC894131   AHL   2/3/2005 WM 195   NMC894132   AHL   2/3/2005

 



Page 28 of 38

 

 



Claim Name   BLM Serial No.   Registered Owner (1)   Location Date WM 196  
NMC894133   AHL   2/3/2005 WM 197   NMC894134   AHL   2/3/2005 WM 198  
NMC894135   AHL   2/3/2005 WM 199   NMC894136   AHL   2/3/2005 WM 200  
NMC894137   AHL   2/3/2005 WM 217   NMC998440   AHL   10/7/2008 WM 218  
NMC998441   AHL   10/7/2008 WM 219   NMC998442   AHL   10/7/2008 WM 220  
NMC998443   AHL   10/7/2008 WM 225   NMC998444   AHL   10/7/2008 WM 226  
NMC998445   AHL   10/7/2008 WM 227   NMC998446   AHL   10/7/2008 WM 228  
NMC998447   AHL   10/7/2008 WM 240   NMC908933   AHL   9/1/2005 WM 241  
NMC908934   AHL   9/1/2005 WM 242   NMC908935   AHL   9/1/2005 WM 243  
NMC908936   AHL   9/1/2005 WM 255   NMC908948   AHL   9/1/2005 WM 256  
NMC908949   AHL   9/1/2005 WM 257   NMC908950   AHL   9/1/2005 WM 258  
NMC908951   AHL   9/1/2005 WM 259   NMC908952   AHL   9/1/2005 WM 272  
NMC908965   AHL   9/1/2005 WM 273   NMC908966   AHL   9/1/2005 WM 274  
NMC908967   AHL   9/1/2005 WM 275   NMC908968   AHL   9/1/2005 WM 288  
NMC908981   AHL   9/1/2005 WM 289   NMC908982   AHL   9/1/2005 WM 294  
NMC908987   AHL   9/1/2005 WM 295   NMC908988   AHL   9/1/2005 WM 296  
NMC908989   AHL   9/1/2005 WM 297   NMC908990   AHL   9/1/2005 WM 298  
NMC908991   AHL   9/1/2005 WM 299   NMC908992   AHL   9/1/2005 WM 300  
NMC908993   AHL   9/1/2005 WM 301   NMC908994   AHL   9/1/2005 WM 302  
NMC908995   AHL   9/1/2005 WM 303   NMC908996   AHL   9/1/2005 WM 304  
NMC908997   AHL   9/1/2005 WM 305   NMC908998   AHL   9/1/2005 WM 306  
NMC908999   AHL   9/1/2005 WM 307   NMC909000   AHL   9/1/2005 WM 308  
NMC909001   AHL   9/1/2005 WM 309   NMC909002   AHL   9/1/2005 WM 320  
NMC909013   AHL   9/1/2005 WM 321   NMC909014   AHL   9/1/2005 WM 322  
NMC909015   AHL   9/1/2005 WM 401   NMC1021078   AHL   2/9/2010

 



Page 29 of 38

 

 



Claim Name   BLM Serial No.   Registered Owner (1)   Location Date WM 402  
NMC1021079   AHL   2/9/2010 WM 403   NMC1021080   AHL   2/9/2010 WM 404  
NMC1021081   AHL   2/9/2010 WM 405   NMC1021082   AHL   2/9/2010 WM 406  
NMC1021083   AHL   2/9/2010 WM 407   NMC1021084   AHL   2/9/2010 WM 408  
NMC1021085   AHL   2/9/2010 WM 409   NMC1021086   AHL   2/9/2010 WM 410  
NMC1021087   AHL   2/9/2010 WM 411   NMC1021088   AHL   2/9/2010 WM 412  
NMC1021089   AHL   2/9/2010 WM 413   NMC1021090   AHL   2/9/2010 WM 414  
NMC1021091   AHL   2/9/2010 WM 421   NMC1063842   AHL   11/7/2011 WM 422  
NMC1063843   AHL   11/7/2011 WM 423   NMC1063844   AHL   11/7/2011 WM 430  
NMC1063845   AHL   11/7/2011 WM 431   NMC1063846   AHL   11/7/2011 WM 432  
NMC1063847   AHL   11/7/2011 WM 439   NMC1063848   AHL   11/7/2011 WM 440  
NMC1063849   AHL   11/7/2011 WM 441   NMC1063850   AHL   11/7/2011 WM 448  
NMC1063851   AHL   11/7/2011 WM 449   NMC1063852   AHL   11/7/2011 WM 450  
NMC1063853   AHL   11/7/2011

 

(1) AHL means AHL Holdings Ltd.

 

Page 30 of 38

 

  

SCHEDULE “B”

 

This is SCHEDULE "B" to the Option Agreement dated for reference September 14,
2012, as last amended and restated on July 30, 2014 between AHL Holdings Ltd.
and Golden Sands Exploration Inc., as Optionors, and Northern Minerals &
Exploration Ltd., as Optionee

 

ROYALTY

 

The Royalty is a 3% royalty required to be paid under the Option Agreement to
which this Schedule “B” forms a schedule and is calculated and paid by Payor (as
defined below) to the Royalty Holder (as defined below) in accordance with the
following provisions:

 

1. Definitions

 

Unless otherwise set forth below, all capitalized terms used in this Schedule
shall have the meaning ascribed to them in the Agreement.

 

(a)“Agreement” means the agreement to which this Schedule is attached.

 

(b)“Allowable Deductions” has that meaning set out in Section 3.

 

(c)“Calendar Quarter” means each three-month period ending March 31st, June
30th, September 30th and December 31st of each calendar year.

 

(d)“Commercial Production” means production from the Property for a period of at
least 45 consecutive days at which at least 85% of the rated capacity of the
processing mill, as recommended in the Feasibility Study, has been fully met;

 

(e)“Mineral Content” includes all diamonds and other valuable gem stones and all
marketable ores, metals and minerals contained in Subject Ore as separately
estimated by the Payor using head grade or assays taken prior to entering mill
or heap leach facilities, mill or heap leach operation recovery levels, and
adjustments at the refinery or other processing facilities, as key components in
the calculation of Mineral Content.

 

(f)“Mineral Price Quotation” for a Product means the final sale price as quoted
for the Product on the London Metals Exchange, as published in Metals Week or a
similar publication. If publication of the final quotation on the London Metals
Exchange shall be discontinued, the parties shall select a comparable commodity
quotation for purposes of calculating the Net Returns. If such selection has not
been completed prior to the end of the calendar month following the month in
which the quotation is discontinued, the average quotation for the calendar
month in which the quotation is discontinued shall be used on an interim basis
pending such selection.

 

(g)“Net Returns” for a Calendar Quarter in respect of all of the Products means
the Returns less the Allowable Deductions.

 

(h)“Payor” means the Party who produces and sells Products from the Property
from which the Royalty Holder is entitled to a Royalty as provided in the
Agreement, it being agreed that as of the date of the Agreement, the Payor is
Northern Minerals & Exploration Ltd.

 

Page 31 of 38

 

 

  (i) “Products” means all Subject Ores produced from the Property and prepared
for saleIMAGE OMITTED under the Agreement.

 

(j)“Property” shall mean the Property, as that term is defined in the Agreement
and all real property located within the Property, as that term is defined in
the Agreement and shall include.

 

(k)“Returns” for a Calendar Quarter in respect of all of the Products means, for
each of the Products, the average Mineral Price Quotation for the Product for a
Calendar Quarter multiplied by the total number of appropriate units of
measurement of the Product beneficiated by the Payor or credited by the smelter,
refiner or other bona fide purchaser to the Payor during that Calendar Quarter.

 

(l)“Royalty Holder” means the party or its successors or assigns that becomes
entitled to a Royalty, as provided in the Agreement, it being agreed that as of
the date of the Agreement, the Royalty Holder is AHL Holdings Ltd.

 

(m)“Subject Ore” means all ore mined by the Payor from the Property and, for
further certainty, includes diamonds and other valuable gem stones.

 

2. Reservation Of Royalty

 

The Payor shall pay and the Royalty Holder shall be entitled to receive as the
royalty, 3.0% of Net Returns.

 

3. Deductions From Returns

 

In calculating the royalty, the Payor shall be entitled to deduct from Returns
the following costs, to the extent incurred and borne by the Payor (the
“Allowable Deductions”):

 

(a)all smelting, minting, refining and processing costs, and treatment charges
and penalties at the smelter, refinery or other processing facility including,
but without being limited to, metal losses and penalties for impurities;

 

(b)all costs of transporting the Products from the Property to a smelter, mint,
refinery or processing facility, including, without restricting the generality
of the foregoing, any and all costs of insurance in respect thereto;

 

(c)all sampling, assaying and representation charges in connection with sampling
and assaying carried out after the Products have left the Property; and

 

(d)taxes levied by any government on the value of Products produced or sold, but
excluding income taxes if such charges are actual costs payable out of the
proceeds received from a bona fide purchaser or are shown as deductions
therefrom.

 



Page 32 of 38

 



 

4. General Provisions

 

  (a) Arm’s Length Provision

 

If smelting, refining or other processing is carried out in facilities owned or
controlled by the Payor, charges, costs and penalties for such operations,
including transportation, shall mean the amount that the Payor would have
incurred if such operations were carried out at facilities not owned or
controlled by the Payor then offering similar custom services for comparable
products on prevailing terms.

 

  (b) Stockpiling and Commingling

 

The Payor may stockpile and commingle Subject Ore, concentrates or other
products mined and removed from the Property with ores, concentrates or other
products not mined from the Property; provided however, that the Payor shall
calculate from representative samples the average grade thereof and other
measures as are appropriate, and shall weigh (or calculate by volume) the
material before commingling. In obtaining representative samples, calculating
the average grade of the ore and average recovery percentages, the Payor may use
any procedures accepted in the mining and metallurgical industry which it
believes suitable for the type of mining and processing activity being conducted
and, in the absence of fraud, its choice of such procedures shall be final and
binding on the Royalty Holder.

 

  (c) Tailings and Waste

 

All tailings or waste material shall be the property of the Payor and the Payor
shall have no obligation to process or extract substances therefrom. If the
Payor elects to extract Mineral Content of value therefrom and utilizes or sells
the same, the Royalty Holder shall receive the royalty provided under section 2
hereof in respect of such Products. If the Payor commingles the tailings or
waste material produced from the Property with tailings and waste material not
produced from the Property, the Payor shall calculate from representative
samples the average grade thereof and other measures as are appropriate, and
shall weigh (or calculate by volume) the material before commingling and the
royalty payments, if any, shall be based upon the recoverable pro rata portion
of the minerals in the tailings or waste material derived from the Property.
Payment of the Royalty, provisional payments, adjustments and annual final
reports will be made in accordance with Section 4(d), (e), (f) and (g). The
records and provision for audit to resolve objections will be in accordance with
Section 4(k).

 

  (d) Payment of the Royalty

 

All royalty or provisional royalty payments will be payable on or before the
30th day following each Calendar Quarter. Each such quarterly payment to the
Royalty Holder shall be accompanied by a statement in reasonable detail showing
the calculation of the payment. Each such quarterly payment shall be subject to
adjustment as provided below in the next quarterly payment or when the final
report for the year is issued as specified below.

 

  (e) Provisional Payments

 

If any royalty becomes due and payable to the Royalty Holder prior to the
Payor’s final estimates of the total amount payable, then the Payor shall pay
the Royalty Holder a provisional royalty payment using the Payor’s then current
estimates of the amount payable for Products produced during the Calendar
Quarter.

 



Page 33 of 38

 

  

  (f) Adjustments

 

The following adjustments shall be taken into account in determining the royalty
or provisional royalty payments and shall be specified in a statement which will
accompany each payment:

 

(i)Any adjustments to charges, costs, deductions or expenses imposed upon or
given to the Payor but not taken into account in determining previous royalty
payments;

 

(ii)Any adjustments in the number of appropriate units of measurement of
Products, beneficiated by the Payor, or previously credited to the Payor by a
smelter, refiner or bona fide purchaser of Products shipped or sold by the
Payor;

 

(iii)Any adjustments in Mineral Content and average percentage recovery; and

 

(iv)Any payments that have not otherwise been credited against previous royalty
payments.

 

  (g) Annual Final Report

 

Within 90 days after the end of each calendar year, the Payor shall deliver or
cause to be delivered to the Royalty Holder a final report for the year
certified as being accurate by the Chief Financial Officer of the Payor and such
other responsible officer of the Payor showing in reasonable detail the
calculation of the royalty due the Royalty Holder for the prior year and all
adjustments to the quarterly or other periodic reports and payments for the
year. With such final report, the Payor shall, if applicable, make such
additional royalty payment as is required by the report. If such report
indicates that the Royalty Holder has received more than it should have been
paid in respect of the royalty due to the Royalty Holder, then the excess shall
be deducted from the next payment obligation owed pursuant to the provisions of
this Schedule or, in the event of a temporary or permanent cessation of
production, the Royalty Holder shall repay the excess within 15 days of the
annual report.

 

  (h) Assignment by Payor

 

Any sale, transfer assignment or disposition of the Property or any portion
thereof, as the case may be, by the Payor may be effected only in accordance
with the terms of the Agreement.

 

  (i) Abandonment by Payor

 

Any abandonment of the Property or any portion thereof, as the case may be, by
the Payor, may be effected only in accordance with the terms of the Agreement.

 



Page 34 of 38

 

 

  (j) Assignment by Royalty Holder

 

Notwithstanding anything to the contrary herein contained, if any part of the
right to receive the Royalty is assigned by the Royalty Holder, it shall be a
condition of such assignment that the assignee agrees with the Payor and all
other parties entitled to receive any part of the Royalty as follows:

 

(i)the amount of any royalty payable hereunder shall be settled only with the
Royalty Holder or an authorized nominee (herein collectively called the
“Nominee”) as designated by notice to the Payor (such notice to be executed by
all parties entitled to receive any part of the Royalty), and such settlement
shall be final and binding upon all interested parties and the Payor shall not
be required to make any accounting to any person save such Nominee;

 

(ii)payment of the royalty shall be made only to or to the order of the Nominee
“In Trust” and such payment shall constitute a full and complete discharge to
the Payor and it shall have no obligation to see to the distribution of any such
payment;

 

(iii)the Payor may settle disputes arising hereunder with the Nominee and such
settlement shall be final and binding upon all interested parties;

 

(iv)the Payor may rely upon any direction, advice or authorization signed by the
Nominee and may act thereon as if the same was signed by all interested parties;
and

 

(v)the Payor shall not be required to deal with any person except the Nominee.
Each interested party shall exercise all of their respective rights only through
the Nominee and shall require each of their respective assignees to agree in
writing to be bound by the provisions hereof.

 

  (k) Records and Provision for Audit to Resolve Objections

 

All books and records used by the Payor to calculate the royalty due hereunder
shall be kept in accordance with generally accepted accounting principles varied
only by the specific provisions hereof. The Payor shall maintain up-to-date and
complete records of the production of all Mineral Products. If treatment or
smelting of Mineral Products is performed off the Property, accounts records,
statements and returns relating to such treatment and smelting arrangements
shall be maintained by the Payor. The Royalty Holder shall have the right at all
reasonable times during normal business hours to inspect such accounts, records,
statements and returns and make copies thereof at its own expense for the sole
purpose of verifying the amount of the royalty.

 



Page 35 of 38

 

 

All payments of the royalty made pursuant to the final report that is to be
issued within 90 days of the end of each calendar year shall be considered final
and in full satisfaction of all obligations of the Payor with respect thereto,
unless the Royalty Holder gives the Payor written notice describing and setting
forth a specific objection to the calculation thereof within 90 days after
receipt by the Royalty Holder of the annual final report herein provided in
Section 4(v). If the Royalty Holder objects to a particular quarterly statement
delivered hereunder, the Royalty Holder shall, for a period of 90 days after the
Payor’s receipt of notice of such objection, have the right, upon reasonable
notice and at a reasonable time, to have the royalty payment in question audited
by a firm of chartered accountants acceptable to the Royalty Holder and to the
Payor (and if they cannot agree on a firm, by a firm of chartered accountants
selected by the auditors of the Royalty Holder). If such audit determines that
there has been a deficiency or an excess in the payment made to the Royalty
Holder such deficiency or excess shall be resolved by adjusting the next
quarterly payment due hereunder. The Royalty Holder shall pay all costs of such
audit unless a deficiency of 5% or more of the amount due for the year under
audit or $30,000, whichever is greater, is determined to exist. The Payor shall
pay the costs of such audit if a deficiency of 5% or more of the amount due for
the year under audit or $30,000, whichever is greater, is determined to exist.
Failure on the part of the Royalty Holder to make claim on the Payor for
adjustment in such 90-day period shall establish the correctness of the final
report and preclude the filing of exceptions thereto or making of claims for
adjustment thereon.

  

  (l) Royalty Running With the Property

 

The royalty created herein shall be a real property interest in all portions of
the Property to which the royalty applies sufficient to secure the royalty
payments herein provided for; provided, however, that the Royalty Holder will
execute and deliver all instruments and assist in their recording necessary or
desirable for the Payor to obtain construction and/or production financing for
the Mine and Plant processing Products and to postpone and subordinate such
royalty on Products to the liens, charges and repayment schedules required by
all lenders for such construction and/or production financing of the Payor.
Should repayments to any such lenders cause any royalty payment hereunder not to
be paid or to be delayed before payment, then all such unpaid or delayed payment
shall be paid out of the next available revenues from Products together with
interest at the Prime Rate plus 3%.

 

Page 36 of 38

 

 

Schedule “C”

 

This is SCHEDULE "C" to the Option Agreement dated for reference September 14,
2012, as amended and restated on July 30, 2014 between AHL Holdings Ltd. and
Golden Sands Exploration Inc., as Optionors, and Northern Minerals & Exploration
Ltd., as Optionee

 

MATERIAL TERMS OF THE JOINT VENTURE AGREEMENT

 

The Joint Venture Agreement will contain the following minimum terms together
with such other terms and conditions as the respective counsel for the parties
may reasonably request in order that the affairs of the Optionors and the
Optionee (the "Participants") in respect of the Property may be reasonably
carried out as a joint venture operation (the “Joint Venture”):

 

1.On the date that the Optionee has both (a) exercised the Option (the
“Exercise”) and (b) provided the Semi-Carried Financing (the “Joint Venture
Commencement Date”), the Optionee will hold a 80% participating interest
(“Participating Interest”) and the Optionors will hold a 20% Participating
Interest in the Joint Venture.

 

2.The objectives of the Joint Venture will be to place the Property or some part
thereof into commercial production.

 

3.The affairs of the Joint Venture will be governed by the direction and control
of a management committee (the "Management Committee") to be composed of one
representative and one alternate from each of the Participants, with decisions
of the Management Committee to be determined by a majority of the percentage
interests in the Property as voted by the representatives, except that if there
is a deadlock, the deciding vote will be cast by the Operator.

 

4.Any decision to place the Property into Commercial Production is to be based
on a Feasibility Report approved by the Management Committee.

 

5.The Optionee will initially act as the Operator of the Joint Venture, subject
to the budget and programmes which when duly approved by the parties under the
Joint Venture shall be an “Approved Programme and Budget” as determined by the
Management Committee and will have such other powers and duties as required to
carry out that function.

 

6.All operations under the Joint Venture will be financed by funds from a
financing arranged solely by the Optionee (the “Semi-Carried Financing”) and
provided to each of the Optionee and the Optionors, in proportion to their joint
venture ownership of an amount sufficient to fully finance both the Optionee and
the Optionors for:

 

(a)all costs of any bonding;

 

(b)all the costs involved in putting a mine into production on the Property in a
method and manner in full compliance with the Feasibility Report;

 

(c)all of the costs associated with the continued operation of the mine; and

 

(d)all costs associated with the shutting down of such mine, including all
environmental, reclamation and cleanup costs.

 

The Semi-Carried Financing is to be provided at the most attractive interest
rate offered by the Bank of Montreal for its most credit worthy commercial
clients. Such financing is to be repaid by the Optionors and the Optionee from
the sale of ore from the Property on the basis that 80% of all revenue of each
will be paid first to repay the financing with the balance of 20% of the revenue
of each being paid to and shared between the Optionors and the Optionee in
proportion with their Joint Venture interests until such financing has been
re-paid in full, following which the revenue from the mine will be shared
between the Optionors and the Optionee in proportion with their Joint Venture
interests.

 



Page 37 of 38

 

 

7. The interests of the Participants will not be subject to a dilution clause.

 

8. The Operator will be paid a fee as follows:

 

(a)following formation of a Joint Venture between the Participants but prior to
the Commencement of Commercial Production, 3% of all exploration expenditures
except in the case of exploration expenditures under a single contract in excess
of $300,000 in which case the fee will be 2% of those expenditures; and

 

(b)after the commencement of Commercial Production, 2% of all development and
production expenditures except in the case of development and production
expenditures under a single contract in excess of $100,000 in which case the fee
will be 1.5% of such development and production expenditures.

 

9.The joint operations under the Joint Venture will commence automatically on
the Joint Venture Commencement Date, whether or not a formal joint venture
agreement has been entered into. The Management Committee will hold its first
joint venture meeting within 60 days of the Joint Venture Commencement Date, and
the parties agree to have a formal joint venture agreement finalized within 90
days of the Joint Venture Commencement Date.

 

10.A Participant is entitled to receive, in kind, its share of any minerals
produced from a mine on the property and to separately dispose of the same in
proportion to its Participating Interest, subject to paying its share of the
cost of production.

 

11.Each Participant will have a right of first refusal for sixty days in respect
of the other Participant wishing to dispose all or a part of its Participating
Interest in the Joint Venture.

 

12. The proceeds available for payout from the Joint Venture will be paid as
follows:

 

(a)80% of the proceeds will be paid to discharge the Semi-Carried Financing and
the remaining 20% will be paid 80% to the Optionee and 20% to the Optionors; and

 

(b)after the Semi-Carried Financing has been paid, 80% of the proceeds will be
paid to the Optionee and 20% will be paid to the Optionors.

 

13.The Optionee will cause the mine to be brought into Commercial Production
within two years of the Joint Venture Commencement Date and will cause that
Commercial Production to continue for at least two years, failing which all of
the Participating Interest of the Optionee will be transferred to the Optionors
and the title to the Property and all things comprising the mine and mine
operations including equipment, machinery, buildings and structures, whether
chattels, realty or other, will be transferred to the Optionor USA and the
Optionee will deliver to the Optionors:

 

(a)a Quit Claim Deed in a form reasonably acceptable to the Optionors which the
Optionor USA may record against the Property; and

 

(b)any other document reasonably required by the Optionors to evidence the
transfer of title to the Optionor USA all things comprising the Property, the
mine and the mining operation.

 

 

Page 38 of 38

 